Appeal from an order of the Supreme Court (Smyk, J.), entered October 25,1989 in Broome County, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint.
We affirm the dismissal of the complaint. Plaintiff all but concedes in his brief that his second cause of action for property damages against defendant is time barred and he does not dispute defendant’s proof that the latest date such damages could have occurred is March 1986, over three years before the suit was commenced (see, CPLR 214 [4]). As for the cause of action alleging a violation of 42 USC § 1983, that was also barred by the three-year Statute of Limitations (see, CPLR 214 [5]; Owens v Okure, 488 US 235; 423 S. Salina St. v City of Syracuse, 68 NY2d 474, cert denied and appeal dismissed 481 US 1008) insofar as plaintiff’s claim apparently accrued in June 1985 and the action was not commenced until four years later. Plaintiff’s remaining arguments have either been rendered academic by our disposition or found to be lacking in merit.
Order affirmed, with costs. Casey, J. P., Weiss, Levine, Mercure and Harvey, JJ., concur.